EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was obtained in a phone call with Glenn Bellamy on 5 January 2021. The added limitations are in underlined bold italics (example) and the deleted limitations are in strikethrough bold italics ().

Replace Claim 22:
In combination with a helical pile having an elongated shaft and a longitudinal axis, at least one helical blade on the shaft for rotatably cutting into soil as the shaft is rotated, the pitch of which determines the rate of axial advancement, and a displacement device extending outward from the shaft to create a grout channel surrounding the shaft, a grout propeller attachable to the shaft above the helical blade, comprising:
A plurality of separate blades attached to the shaft at substantially the same longitudinal axial position with respect to the longitudinal axis, extending radially therefrom and pitched opposite of the helical blade to propel grout downward in the grout channel as the pile rotates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 8:30AM to 5:00PM AST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN J TOLEDO-DURAN/             Examiner, Art Unit 3678